COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

        Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order, in cause no. 2112524, denying his application for a writ of habeas corpus.
      On May 29, 2018, appellant filed a “Motion to Extend Time to Amend
Appellant’s Brief.” On May 31, 2018, this Court granted appellant’s “Motion for
Extension of Time to File an Amended Brief Pro Se” and extended the time to file an
amended brief to July 23, 2018. Appellant’s “Motion to Extend Time to Amend
Appellant’s Brief,” filed on May 29, 2018, is dismissed as moot.
      Appellant has filed multiple motions requesting that we order the trial court clerk
and court reporter to file, in this appeal, a clerk’s record and reporter’s record of
proceedings in trial court case no. 2100551:
               “Motion to Order Court Reporter to Transcribe Any and All Proceedings
               for Trial Court Cause No: 2100551,” filed May 29, 2018;
            “For Court Record,” filed May 25, 2018;
            “Motion for Clerk’s Record for Trial Court Cause Number 2100551,” filed
             May 24, 2018;
            “For Appellant Appeal Record. May 16, 2018,” filed May 21, 2018;
            “For the Appellant Record,” filed on May 17, 2018; and
            “Motion to Order Court Reporter to Transcribe March 2, 2018 Trial Cause
             Number 2100551,” filed on May 10, 2018.
The motions are denied.

      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                  Acting individually    Acting for the Court

Date: June 28, 2018